Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 02/12/2021. Claims 1-6, 8-12, 14-18 and 20 are pending in the application and have been examined. Claims 1, 8-10, 12, 15-16, 18 and 20 have been amended. Claims 7, 13 and 19 have been cancelled.

Response to Arguments
Applicant’s arguments on 35 U.S.C 102/103:
Applicant’s arguments filed 11/11/2019 have been fully considered.
Applicant Argument #1:
Applicant argues that selecting a "presentation format" for participants to use during an "interaction" does not disclose selecting a "presentation format to use to suggest [a] particular action to the user" (page 9) 
Examiner Response to Argument #1:
In response to the applicant’s argument, the examiner respectfully disagrees. Beside the selection a presentation format for participants to use 
For example, Volach teaches that in response to receive an interaction request from a caller (for example, user A), the server 120 generates an indication to suggest a particular action to an user, for example, the indication to suggest a particular action to an user can be in the form of menu listing a number of optional selecting actions which a recipient (for example, user B) can perform to select a particular action (such as “Ignore,” “Ignore and send message,” “Join,” or “transfer” the interaction, etc. (Para. 0120), and after that the indication is provided to user B via the currently running interaction application. For example, if the recipient B is using Skype, the indication can be displayed as a text message, that includes menu listing a number of optional selecting actions, on the Skype chat interface, so the user B can select a particular action from the list to perform (Para 0126)
In another example, Volach also teaches that in response to receiving an interaction request from a caller (for example, user A) in order to interact with user B, depending on the decision of user B (to refuse or accept the interaction), the server 120 generates a response message with an appropriate format and sends the response message to the caller A. (Para 0120- 0122). For example, based on the received “text” message format, if the recipient B accepts the interaction, the server will begin to perform steps 507-511 for Fig. 4 to send to the caller a suggestion for a suggest a particular action to the user (such as a list of recommendations, for example: “YES” or “NO”, in order to determine whether the user accepts or refuses the suggestion, so the caller A can select a particular action (“YES” or “NO”) from the list of recommendations to perform in order to send a confirmation to the server 120 as showed at steps 601-609 of Fig. 5.

Applicant Argument #2:
Applicant argues that Volach fails to disclose suggesting its "presentation format" "based on an access method used to send [an] access request." Instead, Volach appears to make its suggestions based on the participants' preferences or current location (page 9) 
Examiner Response to Argument #2:
In response to the applicant’s argument, the examiner respectfully disagrees. Beside the selection a presentation format based on the participants' preferences or current location, Volach also teaches that the selection a presentation format based on an access method used to send an access request.
For example, Volach teaches that in response to receiving an interaction request from a caller (for example, user A) in order to interact with user B, depending on the decision of user B (to refuse or accept the interaction), the server 120 generates and sends an appropriate response an access method used to send the access request. For example, if the access method used to send the access request from the caller A is “text” access method, the system will generate a “text” response to send back the caller A; and if the access method used to send the access request from the caller A is “audio” access method, the system will generate a “audio” response to send back the caller A (Para 0120- 0122). For example, based on the received “text” message format, if the recipient B refuses the interaction, the server generates and sends the “text” response format to let the caller A know that the requested interaction has been refused by the recipient B (Para 0122). In contrary, if the recipient B accepts the interaction, the server will begin to perform steps 507-511 for Fig. 4 for selecting recommendations that are included in the generated “text” response message, so the caller A can select a particular action from the list of recommendations to perform.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. Publication No. US 2014/0089320 A1 (Baldwin hereinafter) in view of Bromenshenkel et al. Publication No. US 2013/0104058 A1 (Bromenshenkel hereinafter) and Volach et al. Publication No. US 2016/0057179 A1 (Volach hereinafter).

Regarding claim 1,
Baldwin teaches a method, comprising:
in response to an access request from a user device (Para 0020 - the system 100 may receive a request from the user 104 in order to access a e-mail service, which the request includes user name and password associated with the user profile), selecting, in real-time by a server system, a particular action to suggest to a user of the user device, wherein the particular action is selected using profile attributes associated with a user account of the user (Para 0043 - the suggestion module 235 may access user profile information associated with many users to identify events for suggesting to many target users; and Para 0019 - the user name and password are communicated to the account manager 215, which verifies that the user name and password correspond to an account maintained by the system).
providing, by the server system, a message indicative of the particular action to the user device (Para 0049 - a description of the suggested event is provided to the target user via a client device 105, allowing the user to interact with the description to accept or reject the suggested event, For example, the description of a suggested concert event includes a message indicating that the concert has been suggested because the target user has frequently listened to music by an artist associated with the concert, allowing the user to easily join a suggested event).
receiving, by the server system, an indication that the user has initiated the particular action; in response to the indication, updating the profile attributes associated with the user account to generate updated profile attributes, wherein the updated profile attributes indicate that the user has initiated the particular action (Para 0032 - If the target user accepts the invitation to the concert, such as via a client device 105, the acceptance is communicated back to the system 100, which stores an action in the action log 230 indicating acceptance of the invitation as an updated profile attributes of the target user).
based on the updated profile attributes, selecting by the server system, an updated action to suggest to the user (Para 0038 - If the target user accepts an invitation to a suggested event, the acceptance may be used by the suggestion generator 300 to improve subsequent selection of events). 
Baldwin does not explicitly disclose

based on an access method used to send the access request, selecting, by the server system, a particular presentation format to use to suggest the particular action to the user.

sending the message indicative of the particular action to the user device such that, when presented via the user device, the message is depicted using the particular presentation format.

based on the updated profile attributes, selecting, in real-time by the server system, an updated action to suggest to the user, wherein the updated action differs from the particular action.

Bromenshenkel teaches:

based on the updated profile attributes, selecting, in real-time by the server system, an updated action to suggest to the user, wherein the updated action differs from the particular action (Para 0032 and Fig. 2A,C – when the user selects the suggested action arrow 282, this information is updated by the system so the user is presented with three new arrows 284, 286, and 288, representing a new set of updated suggestion actions).
Baldwin and Bromenshenkel are analogous art because they are from a similar field of endeavor in the suggesting actions providing techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin to include the teachings of Bromenshenkel. The motivation for doing so is to provide techniques for suggesting real-time actions to users of an immersive virtual environment based on previous user actions (Bromenshenkel, Abstract).
Volach teaches:

based on an access method used to send the access request, selecting, by the server system, a particular presentation format to use to suggest the particular action to the user and sending the message indicative of the particular action to the user device such that, when presented via the user device, the message is depicted using the particular presentation format 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin to include the teachings of Volach. The motivation for doing so is to generate and provide an appropriate message in a format compatible with the interaction application which is used by the users.


Regarding claim 2, the method of claim 1,
Baldwin teaches wherein the selecting the particular action includes:
accessing the profile attributes associated with the user account (Para 0021 - Data from the store 205, wherein includes information of profile users, is used by the suggestion module 235 to identify events likely to be of interest to a user), wherein the profile attributes are updated in real-time based on activity associated with the user account (Para 0028 - The system 100 may also store information related to the actions of users and other entities. For example, when the social networking system 100 receives information that a user has taken a particular action, an action object is generated for that action. The action object indicates the type of action taken by the user and the objects related to that action. For example, if a user dines at a particular restaurant, an action object may be generated identifying the user, the restaurant, the time of dining, the other dinner companions etc. The action objects may be logged in the action log 230).
filtering a set of potential actions based on the profile attributes of the user account to identify a subset of potential actions to suggest to the user (Para 
determining a priority score for each of the subset of potential actions (Para 0038 - The suggestion generator 300 calculates a score for each of the candidate events based on the target user's characteristics and characteristics of each of the candidate events).
selecting the particular action, from the subset of potential actions, based on the priority scores (Para 0038 - Based on the scores associated with the candidate events, a subset of the candidate events are identified and event invitations to the identified subset are sent to the target user. For example, invitations to the highest-scored candidate events are sent) 

Regarding claim 3, the method of claim 2,
Baldwin teaches
wherein the priority scores are propensity scores (Para 0035 - candidate events may be determined based on a measure of their relevance to the target user. This measure of relevance may be computed as an "affinity" score between the candidate objects and the target user), wherein the determining the priority scores includes applying a machine learning model to generate the propensity scores for the subset of potential actions (Para 0038 - the candidate events are scored using machine-learned models. Based on the scores associated with the candidate events, a subset of the candidate events are identified).

Regarding claim 5, the method of claim 2,
Baldwin teaches
wherein each of the subset of potential actions is associated with an assigned priority score, wherein the particular action is selected based on the assigned priority scores associated with the subset of potential actions (Para 0038 - Based on the scores associated with the candidate events, a subset of the candidate events are identified and event invitations to the identified subset are sent to the target user. For example, invitations to the highest-scored candidate events are sent).


Regarding claim 6, the method of claim 5,
Baldwin teaches
wherein at least one potential action of the subset of potential actions is associated with a plurality of assigned priority scores, wherein the determining the priority score for the at least one potential action includes selecting one of the plurality of assigned priority scores based on the profile attributes associated with the user account (Para 0039 - the score generator 320 uses different machine-learned models to generate relevance scores for different types of candidate suggestion objects. The relevance scores are based on attributes of the target user and attributes of the candidate suggestion objects. For example, the relevance score associated with a candidate event is higher if the candidate event is associated with a location within a specified distance of a distance in the target user's user profile, or if the descriptive data associated with the event includes one or more interests included in the target user's user profile).


Regarding claim 8, the method of claim 1,
Baldwin teaches
wherein the user device is a mobile communication device, wherein the access request indicates that a software application executing on the mobile communication device was used as the access method to send the access request (Para 0015 - A client device 105 may execute an application, for example, a browser application that allows a user 104 of the client device 105 to provide information to the social networking system 100).


Regarding claim 9, the method of claim 1,
Baldwin teaches
wherein the providing the message indicative of the particular action to the user device includes providing a plurality of potential actions to the user device such that (Para 0038 - invitations to the highest-scored candidate events are sent or invitations to the candidate events having a score equaling or exceeding a threshold are sent), when depicted via the user device, the plurality of potential actions are presented in positions based on corresponding priority scores for the plurality of potential actions (Para 0030 – arrow 280 is depicted as thicker than arrow 282. In one embodiment, the display characteristics of an arrow may indicate that the represented action is more 
Baldwin does not explicitly disclose

when depicted via the user device, the plurality of potential actions are presented in positions based on corresponding priority scores for the plurality of potential actions.

Bromenshenkel teaches:

when depicted via the user device, the plurality of potential actions are presented in positions based on corresponding priority scores for the plurality of potential actions (Para 0030 – arrow 280 is depicted as thicker than arrow 282. In one embodiment, the display characteristics of an arrow may indicate that the represented action is more strongly "suggested" (i.e., better matched to the current user) than another action. In another embodiment, arrows representing actions may be shown in different colors or levels of brightness to indicate relative strength of suggestion (or other descriptive aspects)).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin to include the teachings of Bromenshenkel. The motivation for doing so is to provide techniques for suggesting real-time actions to users of an immersive virtual environment based on previous user actions.


Regarding claim 10,
Baldwin teaches a non-transitory, computer-readable medium having instructions stored thereon that are executable by a server system to perform operations comprising:
in response to an access request from a user device (Para 0020 - the system 100 may receive a request from the user 104 in order to access a e-mail service, which the request includes user name and password associated with the user profile), selecting, in real-time, a particular action, from a set of potential actions, to suggest to a user of the user device, wherein the particular action is selected using profile attributes associated with a user account of the user (Para 0043 - the suggestion module 235 may access user profile information associated with many users to identify events for suggesting to many target users; and Para 0019 - the user name and password are communicated to the account 
sending, to the user device, a message that indicates  the specific action (Para 0049 - a description of the suggested event is provided to the target user via a client device 105, allowing the user to interact with the description to accept or reject the suggested event, For example, the description of a suggested concert event includes a message indicating that the concert has been suggested because the target user has frequently listened to music by an artist associated with the concert, allowing the user to easily join a suggested event) 
receiving an indication that the user has initiated the specific action; in response to the indication, updating the profile attributes associated with the user account such that the profile attributes indicate that the user has initiated the specific action (Para 0032 - If the target user accepts the invitation to the concert, such as via a client device 105, the acceptance is communicated back to the system 100, which stores an action in the action log 230 indicating acceptance of the invitation as an updated profile attributes of the target user).
based on the updated profile attributes, determining an updated action to suggest to the user (Para 0038 - If the target user accepts an invitation to a suggested event, the acceptance may be used by the suggestion generator 300 to improve subsequent selection of events). 
Baldwin does not explicitly disclose
based on an access method used to send the access request, selecting a particular presentation format to use to suggest the specific action to the user 
sending, to the user device, a message that indicates  the specific action such that, when presented via the user device, the message is depicted using the particular presentation format.

based on the updated profile attributes, determining, in real-time, an updated action to suggest to the user, wherein the updated action differs from the specific action.

Bromenshenkel teaches:

based on the updated profile attributes, determining, in real-time, an updated action to suggest to the user, wherein the updated action differs from the specific action (Para 0032 and Fig. 2A,C – when the user selects the suggested action arrow 282, this information is updated by the system so the user is presented with three new arrows 284, 286, and 288, representing a new set of updated suggestion actions).

Baldwin and Bromenshenkel are analogous art because they are from a similar field of endeavor in the suggesting actions providing techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin to include the teachings of Bromenshenkel. The motivation for doing so is to provide techniques for suggesting real-time actions to users of an immersive virtual environment based on previous user actions (Bromenshenkel, Abstract)

Volach teaches:

based on an access method used to send the access request, selecting a particular presentation format to use to suggest the specific action to the user and sending, to the user device, a message that indicates  the specific action such that, when presented via the user device, the message is depicted using the particular presentation format (Para 0120-122 and Fig(s) 4-5 - in response to receive an interaction request from a caller (for example, user A) in order to interact with user B, depending on the decision of user B (to refuse or accept the interaction), the server 120 generates and sends an appropriate response message to the caller A in a format compatible with the interaction application which is used to send the request by the caller A. For example, if the recipient B refuses the interaction, the server generates and sends the appropriate response message to let the caller A know that the requested interaction has been refused by the recipient B. In contrary, if the recipient B accepts the interaction, the server will begin to perform steps 507-511 for Fig. 4 to send to the caller a suggestion for a particular communication application to be used during the interaction between the users A and B, where the suggested message includes suggest a particular action to the user (such as a list of recommendations, for example: “YES” or “NO”, in order to determine whether the user accepts or refuses the suggestion, so the caller A can select a particular action (“YES” or “NO”) from the list of recommendations to perform in order to send a confirmation to the server 120 as showed at steps 601-609 of Fig. 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin to include the teachings of Volach. The motivation for doing so is to generate and provide an appropriate message in a format compatible with the interaction application which is used by the users.


Regarding claim 11, 
Claim 11 is analyzed and interpreted as a non-transitory, computer-readable medium of claim 2.


Regarding claim 12, 

Claim 12 is analyzed and interpreted as a non-transitory, computer-readable medium of claim 3.



Regarding claim 14, the non-transitory, computer-readable medium of claim 10,
Baldwin teaches
monitoring activity associated with the user account (Para 0028 - The action log 230 of the social networking system 100  may also track the actions taken by users).
in response to detecting one or more actions associated with the user account, updating the profile attributes associated with the user account in real-time to indicate that the one or more actions have been performed (Para 0028 - when the social networking system 100 receives information that a user has taken a particular action, an action object is generated for that action. The action object indicates the type of action taken by the user and the objects related to that action. For example, if a user dines at a particular restaurant, an action object may be generated identifying the user, the restaurant, the time of dining, the other dinner companions etc)



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Bromenshenkel and Volach, and further in view of Du et al. Publication No. US 2020/0033144 A1 (Du hereinafter).

Regarding claim 4, the method of claim 3,
Baldwin teaches

wherein the machine learning model is an ensemble model based on a decision tree (Para 0040 -  variety of machine-learned methods may be used to output an accurate relevance score (or probability value), including clustering, neural networks, Bayesian classification, decision-trees, etc.).

Baldwin does not explicitly disclose

wherein the machine learning model is an ensemble model based on a gradient-boosted decision tree.

Du teaches:

wherein the machine learning model is an ensemble model based on a gradient-boosted decision tree (Para 0036 – the recommendation model can include a machine learning model, wherein the "machine-learning model" can include a model that utilizes algorithms to learn from, and make predictions on, known data by analyzing the known data to learn to generate outputs that reflect patterns and attributes of the known data. For instance, a machine-learning model can include a decision tree (e.g., a gradient boosted decision tree)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin to include the teachings of Du. The motivation for doing so is to generate a recommended event sequence using a recommendation model trained based on a plurality of historical event sequences.

Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. Publication No. US 2014/0089320 A1 (Baldwin hereinafter) in view of Volach et al. Publication No. US 2016/0057179 A1 (Volach hereinafter).

Regarding claim 15,
Baldwin teaches a system, comprising: at least one processor and  a non-transitory, computer-readable medium having instructions stored thereon that are executable by the at least one processor to cause the system to:
receive, from a client device, an access request to access a service provided by the system (Para 0020 - the system 100 may receive a request from the user , wherein the access request identifies a user account associated with a user of the service (Para 0018-0019 - The communication server 210 receives information from the client devices 105 and provides it to components of the social networking system 100. For example, when the communication server 210 receives the e-mail service request, the user name and password associated with the service request are communicated to the account manager 215, which verifies that the user name and password correspond to an account maintained by the system).
in response to the access request, access a set of potential actions to suggest to the user (Para 0024 - Information received by the communication server 210 may be associated with specific objects in the object store 220 based on the account verification performed by the account manager 215. For example, based on information from the received service request, a particular user profile and associated information of the user 104 that stored in store 205 are identified and based on the identified data, the system access a set of events for suggesting to the user as showed at Para 0032 and 0043-0045: the suggestion module 235 accesses user profile information associated with a target user by the social networking system 100 and stored in the social context store 205 for selecting a plurality of candidate events).
select, in real-time following the access request, a particular action, from the set of potential actions, to provide to the client device (Para 0049 – based on the user profile information, which is identified from the user name and password associated with the service request, and selected candidate events information, one or more suggested events are selected from the candidate events and the suggested events are presented to the target user), wherein the selecting includes: 
accessing a database that includes profile attributes associated with the user account of the user (Para 0021 - Data from the store 205, wherein includes information of profile users, so based on the user name and password, a particular of the requested user with associated attributes information is identified and used by the suggestion module 235 to identify events likely to be of interest to a user), wherein the profile attributes include information indicative of activity associated with the user account within a particular time period (Para 0028 - The system 100 may also store information related to the actions of users and other entities. For example, when the social networking system 100 receives information that a user has taken a particular action, an action object is generated for that action. The action object indicates the type of action taken by the user and the objects related to that action. For example, if a user dines at a particular restaurant at a particular time period, the user profile may updated with associated attributes data as the name and location of the restaurant, the time of dining, the other dinner companions etc.; and Para 0041 - the candidate filter 315 uses criteria 
determining a priority score for one or more of the set of potential actions (Para 0038 - The suggestion generator 300 calculates a score for each of the candidate events based on the target user's characteristics and characteristics of each of the candidate events). 
selecting the particular action based on the priority scores and send a message indicative of the particular action to the client device (Para 0038 - Based on the scores associated with the candidate events, a subset of the candidate events are identified and event invitations to the identified subset are sent to the target user. For example, invitations to the highest-scored candidate events are sent to the target user).
Baldwin does not explicitly disclose

based on an access method used to send the access request, select a particular presentation format to use to suggest the particular action to the user; and 
send a message indicative of the particular action to the client device such that, when presented via the client device, the message is depicted using the particular presentation format.

Volach teaches:

based on an access method used to send the access request, select a particular presentation format to use to suggest the particular action to the user; and send a message indicative of the particular action to the client device such that, when presented via the client device, the message is depicted using the particular presentation format (Para 0120-122 and Fig(s) 4-5 - in response to receive an interaction request from a caller (for example, user A) in order to interact with user B, depending on the decision of user B (to refuse or accept the interaction), the server 120 generates and sends an appropriate response message to the caller A in a format compatible with the interaction application which is used to send the request by the caller A. For example, if the recipient B refuses the interaction, the server generates and sends the appropriate response message to let the caller A know that the requested interaction has been refused by the recipient B. In contrary, if the recipient B accepts the interaction, the server will begin to perform steps 507-511 for Fig. 4 to send to the caller a suggestion for a particular communication application to be used during the interaction between the users A and B, where the suggested message includes suggest a particular action to the user (such as a list of recommendations, for example: “YES” or “NO”, in order to determine whether the user accepts or refuses the suggestion, so the caller A can select a particular action (“YES” or “NO”) from 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin to include the teachings of Volach. The motivation for doing so is to generate and provide an appropriate message in a format compatible with the interaction application which is used by the users.


Regarding claim 16, the system of claim 15,
Baldwin teaches
wherein the priority scores are propensity scores (Para 0035 - candidate events may be determined based on a measure of their relevance to the target user. This measure of relevance may be computed as an "affinity" score between the candidate objects and the target user), and wherein, to determine the priority scores, the instructions are further executable to cause the system to apply a machine learning model to generate the propensity scores for the one or more of the set of potential actions (Para 0038 - the candidate events are scored using machine-learned models. Based on the scores associated with the candidate events, a subset of the candidate events are identified) 

Regarding claim 17, the system of claim 16,
Baldwin teaches
wherein each of the one or more of the set of potential actions is associated with an assigned priority score, wherein the particular action is selected based on the assigned priority scores (Para 0038 - Based on the scores associated with the candidate events, a subset of the candidate events are identified and event invitations to the identified subset are sent to the target user. For example, invitations to the highest-scored candidate events are sent).

Regarding claim 20, the system of claim 15,
Baldwin teaches
monitoring activity associated with the user account (Para 0028 - The action log 230 of the social networking system 100  may also track the actions taken by users).
in response to detecting one or more actions associated with the user account, updating the profile attributes associated with the user account in real-time to indicate that the one or more actions have been performed (Para 0028 - when the social networking system 100 receives information that a user has taken a particular action, an action object is generated for that action. The action object indicates the type of action taken by the user and the objects related to that action. For example, if a user dines at a particular restaurant, an action object may be generated identifying the user, the restaurant, the time of dining, the other dinner companions etc.)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Volach and further in view of Bromenshenkel et al. Publication No. US 2013/0104058 A1 (Bromenshenkel hereinafter).
Regarding claim 18, the system of claim 15,
Baldwin teaches
receive an indication that the user has initiated the particular action; in response to the indication, update the profile attributes associated with the user account to generate updated profile attributes, wherein the updated profile attributes indicate that the user has initiated the particular action (Para 0032 - If the target user accepts the invitation to the concert, such as via a client device 105, the acceptance is communicated back to the system 100, which stores an action in the action log 230 indicating acceptance of the invitation as an updated profile attributes of the target user)
based on the updated profile attributes, determine an updated action to suggest to the user (Para 0038 - If the target user accepts an invitation to a suggested event, the acceptance may be used by the suggestion generator 300 to improve subsequent selection of events)
Baldwin does not explicitly disclose

based on the updated profile attributes, determine, in real-time, an updated action to suggest to the user, wherein the updated action differs from the particular action.

Bromenshenkel teaches:

based on the updated profile attributes, determine, in real-time, an updated action to suggest to the user, wherein the updated action differs from the particular action (Para 0032 and Fig. 2A,C – when the user selects the suggested action arrow 282, this information is updated by the system so the user is presented with three new arrows 284, 286, and 288, representing a new set of updated suggestion actions).

Baldwin and Bromenshenkel are analogous art because they are from a similar field of endeavor in the suggesting actions providing techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin to include the teachings of Bromenshenkel. The motivation for doing so is to provide techniques for suggesting real-time actions to users of an immersive virtual environment based on previous user actions (Bromenshenkel, Abstract)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445